U NITED S TATES N AVY –M ARINE C ORPS
              C OURT OF C RIMINAL A PPEALS
                          _________________________

                              No. 201800201
                          _________________________

                  UNITED STATES OF AMERICA
                                   Appellee
                                       v.

                          Lewis PARKER, Jr.
           Hospital Corpsman Third Class (E-4), U.S. Navy
                              Appellant
                       _________________________

 Appeal from the United States Navy-Marine Corps Trial Judiciary

   Military Judge: Commander William H. Weiland, JAGC, USN.

      For Appellant: Lieutenant Kevin R. Larson, JAGC, USN.
      For Appellee: Lieutenant Timothy C. Ceder, JAGC, USN;
                    Major Kelli A. O’Neil, USMC.
                      _________________________

                         Decided 6 November 2018
                          _________________________

               Before H UTCHISON , T ANG , and L AWRENCE ,
                       Appellate Military Judges
                        _________________________

This opinion does not serve as binding precedent but may be cited as
persuasive authority under NMCCA Rule of Practice and Procedure
18.2.
                      _________________________

PER CURIAM:
    A military judge sitting as a general court-martial convicted the appel-
lant, pursuant to his pleas, of one specification of willfully disobeying a supe-
rior commissioned officer, one specification of violating a lawful general or-
der, three specifications of wrongfully using marijuana, one specification of
wrongfully distributing d-amphetamine, one specification of wrongfully pos-
sessing cocaine, one specification of assault consummated by a battery, and
one specification of communicating a threat in violation of Articles 90, 92,
                          United States v. Parker, No. 201800201


112a, 128, and 134, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§
890, 892, 912a, 928, and 934. The convening authority (CA) approved the ad-
judged sentence of two years’ confinement, reduction to paygrade E-1, total
forfeiture of pay and allowances, and a dishonorable discharge; but in accord-
ance with a pretrial agreement, suspended all confinement in excess of 14
months.
    The appellant raises a single assignment of error: the CA’s action does not
reflect a change made to Charge III, Specification 3 after referral but prior to
arraignment. Specifically, the specification as referred alleged that the appel-
lant violated a military protective order issued by “Captain B.L. Smith.” 1 Pri-
or to arraignment, the trial counsel modified the specification by removing
Captain Smith’s name and substituting it with “Commander A.M. Archila,
MSC”—the officer who actually issued the protective order. 2
    Although not raised by the appellant, we have identified another discrep-
ancy in the CA’s action. Following arraignment, the trial counsel withdrew
the words “on divers occasions” from Specification 13 of Charge VI, alleging
that the appellant wrongfully possessed cocaine. 3 In addition, following the
military judge’s colloquy with the appellant, the trial counsel withdrew the
words “between” and “and on or about May 2017” from that same specifica-
tion. 4 Neither of these changes are reflected in the CA’s action.
    An appellant is entitled to an official record accurately reflecting the re-
sults of his proceedings. United States v. Crumpley, 49 M.J. 538, 539 (N-M.
Ct. Crim. App. 1989). We test error in court-martial orders under a harmless-
error standard. Id.
    At a minimum, a court-martial promulgating order must contain the fol-
lowing information: (1) the type of court-martial and the convening command;
(2) a summary of all charges and specifications on which the appellant was
arraigned; (3) the appellant’s pleas; (4) the findings or disposition of all
charges and specifications on which the appellant was arraigned; (5) if ad-
judged, the sentence; and (6) a summary of the action taken by the CA in the
case. RULE FOR COURTS-MARTIAL 1114(c)(1), MANUAL FOR COURTS-MARTIAL,
UNITED STATES (2016 ed.) (emphasis added).
   The failure to reflect accurate information in the promulgating order was
error; however, the error was harmless as it did not materially prejudice the


   1   Charge Sheet.
   2   Id.; see Record at 12.
   3   Record at 17.
   4   Id. at 75.


                                          2
                     United States v. Parker, No. 201800201


appellant’s substantial rights. To ensure the appellant has an official record
which accurately reflects his proceedings, we order that the supplemental
promulgating order reflect the correct information.
   The findings and sentence are affirmed. The supplemental court-martial
order shall reflect: (1) an accurate summary of Charge III, Specification 3,
which removes the language “Captain B.L. Smith” and substitutes the lan-
guage “Commander A.M. Archila, MSC”; and (2) an accurate summary of
Charge VI, Specification 13, which removes the words “on divers occasions,”
“between,” and the words “and on or about May 2017.”


                                   FOR THE COURT




                                   RODGER A. DREW, JR.
                                   Clerk of Court




                                      3